ITEMID: 001-5003
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: ADMISSIBILITY
DATE: 2000
DOCNAME: CARAHER v. THE UNITED KINGDOM
IMPORTANCE: 1
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant is an Irish citizen resident in Crossmaglen, Northern Ireland. She is represented before the Court by Mr Thomas Tiernan, a solicitor practising in Crossmaglen and Mr Douwe Korff, a lawyer practising in Cambridge.
A.
The facts of the case, as submitted by the parties, may be summarised as follows.
On the afternoon of Sunday 30 December 1990, Liam Murphy and two brothers, Miceal Caraher and the applicant's husband, Fergal Caraher (aged 20), were in McGeeney's Public House, Cullyhanna in County Armagh, Northern Ireland. The three men left the Public House.
Liam Murphy and Miceal Caraher left in Liam's red Ford Granada car, driven by Liam. They drove down Freeduff Road on to Slatequarry Road, turning right on to Tullinavall Road. As they came around the corner into Tullinavall Road, a grey Toyota Corolla with a Republic of Ireland registration had broken down. Liam Murphy and Miceal Caraher stopped to help the driver. They managed to get the car going and the Toyota car then drove off in a southerly direction. Just as the Toyota car drove off, Fergal Caraher came along in his white Rover car and stopped.
Liam Murphy and the brothers had a conversation for a few minutes and decided to go to Dundalk. A patrol of four British soldiers came along and checked the three men out and allowed them to go on. Fergal Caraher drove off first and approached an army vehicle checkpoint (VCP) opposite the entrance to St Patrick's Church on the Tullinaval Road, which was a short distance from where they had been first questioned by soldiers. A number of civilians saw Fergal Caraher drive past but none of them saw any attempts by soldiers to stop his car. Soldiers later gave evidence that an attempt was made to stop the car. Having passed the checkpoint Fergal Caraher drove his car into the car park of the Lite 'N' Easy Public House very near to where the soldiers were stopping cars at the checkpoint, and parked his car directly facing on to the road. Fergal Caraher got out of the car.
Liam Murphy then drove his car from the same direction and no attempt was made by the soldiers to stop his car either.
Two soldiers left the VCP and went over to where Fergal Caraher was standing in the car park. According to the applicant's version of events, Liam Murphy drove down the road and stopped at the edge of the car park. Miceal Caraher got out of Liam Murphy's car and went over to where Fergal Caraher was standing. Liam Murphy drove off in the direction of the local Spar Shop. Miceal Caraher decided to drive Fergal Caraher's car which they were taking to Dundalk. Miceal Caraher got into the driver's seat, and Fergal Caraher into the front passenger seat. They began to move off onto the road, turning left in a southern direction. Just as the car was on the roadway, three soldiers knelt on the ground with their guns at their shoulders in a firing position. None of the soldiers were hit by the car and none of them were lying on the ground. As the car moved up the road, two soldiers fired their guns with what they described as "Twenty well aimed shots" at the car. None of the civilian witnesses saw any attempt to stop the vehicle from leaving the car park. As a result of the shooting, Fergal Caraher was killed and his brother Miceal seriously injured. The soldiers' versions of events, as given at the trial, was materially different (see below).
Two soldiers, Marine E and Marine A, were charged with the murder of Fergal Caraher, attempted murder of Miceal Caraher and wounding Miceal Caraher with intent to do him grievous bodily harm.
The case was heard at Belfast Crown Court before Lord Chief Justice Brian Hutton who acquitted both on all charges.
Lord Chief Justice Hutton in his judgment of 23 December 1993 identified two main conflicts of evidence between the civilian and military witnesses, firstly, whether a soldier had attempted to stop Fergal Caraher as he drove past the checkpoint in his car and, secondly, what happened after Fergal Caraher drove into the car park where Marine B came across to talk to him. In particular, the civilian witnesses refuted the version of the soldiers, in that they had denied seeing any attempt by soldiers to flag him down, and in the car park saw no altercation between the two Carahers and the soldiers; none saw the smashing of the car window by a soldier or any soldier being hit or carried along by a car.
The judge summarised the evidence of the soldiers as follows:
Evidence of Marine E
“After he (<Marine E>) had seen the white Rover pass behind him as he was checking one of the cars at the rear of the line of cars travelling toward Cullyhanna, and thinking that the white Rover had driven through the VCP disobeying Marine B's signal to stop, and seeing the white Rover turn into the car park at the Lite and Easy and stop there, he (<Marine E>) sent Marine B down to the car park to investigate.
He (<Marine E>) then noticed that the driver of the white car had got out of the car and was standing in the car park and was acting "anti" towards Marine B. He (<Marine E>) heard raised voices, and he (<Marine E>) then went down to the car park. He approached the driver of the white car and Marine B and asked the driver what the problem was. The driver replied that there was no problem. The driver told him that he was not scared of them (ie. the soldiers) and asked <Marine E> and soldier B what they were going to do.
<Marine E> could smell that the driver had been drinking and noticed that his speech was slurred. The driver told <Marine E> that he had been drinking and that he was drunk. <Marine E> asked him for his identification but the driver did not give it...
A red Granada car then came from the same direction as the white Rover. It stopped a short distance past the entrance to the car park on the Dundalk side of the car park.
The passenger got out of his red car when it stopped and walked in the direction of <Marine E>, Marine B and the driver of the white car. This person appeared to be hunched over and appeared to be shouting at <Marine E> and Marine B. The man also appeared to be shouting at the driver of the white car. <Marine E> did not know who this man was. <Marine E> could not make out what he was shouting, he could not understand him.
The man from the red Granada shouted one thing which <Marine E> understood which was "Fuck this, I'll do it". This man then carried on to the white car and got into the driver's seat. The other man, who had driven the white Rover into the car park, initially did nothing, and then he turned and ran and got into the front passenger seat of the white car.
At this stage <Marine E> was standing in front of the Rover car approximately 5 or 6 metres back from the front of it and to the driver's side of the front. Marine B was standing somewhere over his (<Marine E>'s) right shoulder.
When the man from the red Granada got into the driver's seat of the white Rover he was revving the car intending to drive away. <Marine E> was not agreeable to that because he had not identified the person, (ie. the man who had driven the white Rover into the car park, to whom he had been talking). <Marine E> wanted to know who he was and why initially he had driven through the VCP.
<Marine E> moved to the front of the white Rover and placed his left hand on the bonnet and shouted to the driver to stop and to get out of the car. He was holding his rifle with his right hand.
When he was standing with his hand on the bonnet, he was at the front of the car on the driver's side.
The driver did not respond to <Marine E>'s wish and he kangarooed the car forward as if he were a learner driver trying to pull away. This movement of the car pushed <Marine E> backwards and his feet were slipping in the shingle of the car park. <Marine E> was pushed back approximately 3 or 4 metres.
At this stage <Marine E> was not aware where Marine B was other than that he was over his right shoulder somewhere in the car park. The driver appeared to slip the clutch and the car moved forward in continual motion.
As the car surged forward it lifted <Marine E> up. His hand was still on the bonnet and he twisted himself on the driver's wing of the vehicle as it pulled out onto the road.
As <Marine E> cleared the wing he was falling backwards in the opposite direction to the vehicle and he smashed the driver's window of the car by striking down at the window with the butt of his rifle whilst he was falling backwards. He did not fall on the ground as he broke his fall with his left arm by putting his left arm down behind him...
At this point <Marine E> noticed Marine B. Marine B was in front of the car which was moving at this stage. The car reached Marine B and Marine B was trapped on the front of the car. The car had struck Marine B and he was trapped by the speed and motion of the car pulling away from the car park. It was the front passenger side on the front of the bonnet which appeared to strike Marine B. He (<Marine E>) noticed this as he was smashing the window.
The car was accelerating away toward Dundalk. He (<Marine E>) formed the view that Marine B was trapped. Marine B was on the front of the car as it turned or went in the direction of Dundalk.
He (<Marine E>) then cocked his rifle, and he looked at his rifle to cock it. He was trained to look at his rifle when he cocked it. Once he cocked the rifle he brought it up on aim. This involved moving the cheek plate up to his cheek and aligning his eye with the sight. He brought the sight straight up to his eye and closed his left eye.
<Marine E> had never before fired his rifle outside the circumstances of training. As he brought the sight up to his eye he was kneeling on the road.
He looked through the sight at the car. His intention in cocking the weapon and putting the sight to his eye was to stop the car moving away down the road.
He tried to stop the vehicle by firing his rifle.
He was aware that somebody joined them from the direction of the village, and he took it to be another member of his team. This person appeared to be to his right. He told him to "make ready, fire". He could not remember if he said this before or after he (<Marine E>) started to shoot.
As he saw the car through the sight it appeared to move down the road towards Dundalk. He thought Marine B was on the front of the car. At no stage did he see him fall from the car. He did not see Marine B or anything that might be him on the front bonnet through the windscreens of the car.
He (<Marine E>) fired at the driver. At no stage did he fire at the passenger.
It was put to <Marine E> that there were bullet holes at the rear of the car which were not in the position where the driver would be. <Marine E> said that he was not conscious or aware of firing at any of those positions.
He fired at the driver to stop the car. He wanted to stop the car because Marine B was on the bonnet of the car.
When asked why did he think it necessary to stop the car or to fire at the driver because Marine B was on the bonnet <Marine E> replied: 'Because he (Marine B) could have been seriously hurt or killed'...
It was not feasible to shoot at other portions of the car, such as the tyres, because the driver was the person in control of the car. His training did not involve being trained to shoot at the tyres of a car...
The car travelled down the road and it seemed to lose power at some distance. He noticed that the driver's head made a slumping movement and he concluded that the driver of the vehicle had been hit. When he saw that he stopped firing.
When he stopped firing he took the sight away from his eye and viewed the scene with both eyes. When he did that he saw Marine B. Marine B was at the Dundalk end of the car park on the mixture of shingle on the car park and the hard surface of the road. Marine B was sitting up from having been laid down. He (<Marine E>) then moved back onto the car park. He turned round and noticed that it was Marine <Marine A> who had joined him to his right...”
Evidence of Marine A

"He (<Marine A>) continued to check cars going in the direction of Cullyhanna. He then heard a car coming from Cullyhanna. It was a red Granada. He saw the driver and passenger in this red car. As it went past his location it beeped on the horn and the driver's passenger gave the V sign. The red car drove on in the direction of the south...
He (<Marine A>) then looked at the car park. He saw Marine B signalling to him to come down. He was aware that a white Rover was there... at the southern end of the car park. It was about 4 or 5 metres back from the road and was at an angle slightly facing the south. Marine B signalled with his arm to come to him. Marine B was at the front of the white Rover and was talking to a civilian. He (<Marine A>) did not see <Marine E> at that stage.
When he received the signal from Marine B he looked to the north and saw other soldiers coming down, and he shouted to one of them to take over, and he (<Marine A>) proceeded to the car park. He walked down towards the Lite and Easy car park and when he got into the vicinity of the car park he noticed <Marine E> at the white car as well. At this stage he reached the north end of the car park. Marine B was at the front of the white Rover... He was just aware of a civilian in the same vicinity as <Marine E> and Marine B.
As he was walking towards the car he noticed another civilian walking from the south towards the white car. The first civilian seemed to be uncooperative with <Marine E> and Marine B. This was apparent from raised voices and the body language. There were raised voices and arms were up while speaking.
As the second civilian got closer to the car he said something which he (<Marine A>) could not make out. It was just a raised voice as though shouting something.
The second civilian just walked past the soldiers and the first civilian. <Marine E> was to the driver's side of the car with the first civilian and Marine B was more to the passenger's side. The second civilian got into the driver's seat and started the engine. The first civilian was at the front of the car at first and then he ran and got into the passenger seat.
When the first man got into the car <Marine E> ran to the front of the car and put his hand on the bonnet and told him to stop the car. <Marine E> was on the driver's side of the car. At this time he (<Marine A>) was walking down towards the car park. Marine B was to the front of the car facing south. Marine B would have been in the car park.
The car revved loudly, a big rev, and then went forward. <Marine E> had a hand on the bonnet shouting to stop the car. The car was pushing <Marine E> back. As the car surged forward <Marine E> came off on the driver's side, and as he came off he managed to smash the driver's window.
Once <Marine E> smashed the window he (<Marine A>) ran forward. He was not aware at the time that <Marine E> had stayed on his feet. He (<Marine A>) saw the smashed window. As <Marine E> smashed the window the car was just coming onto the road.
As he (<Marine A>) ran forward he could not see Marine B, he lost sight of Marine B.
When he had last seen Marine B he was at the front of the car. Marine B would have been in the line of the car as it set off.
When <Marine E> smashed the window he (<Marine A>) ran forward and tried to make a grab for the driver. He (<Marine A>) realised the car was going too fast.
He (<Marine A>) had lost sight of Marine B. He thought he had been hit or had gone under the car.
As the car came out of the car park he (<Marine A>) tried to grab for the driver. He (<Marine A>) followed the driver out and he (<Marine A>) set out to the right-hand side of the road.
He (<Marine A>) thought that Marine B was on the bonnet or had gone under the car. He could not see Marine B. He went down in a kneeling position just to the right of <Marine E> and slightly to his front. He received the order from <Marine E> "Ready, Fire". He (<Marine A>) had already taken the decision to fire at the driver. He thought Marine B's life was in danger...
The time between the breaking of the window and the firing of the first shot was a split second. It was one motion, it was so fast.
He (<Marine A>) was in the kneeling position. <Marine E> fired the first two shots.
He (<Marine A>) went down instantly, he made ready and came up on sight. He would have looked down to cock his weapon. At the stage he brought up the sight onto the target he could not see Marine B... As he brought up the weapon his left eye closed and stayed closed. When he brought the sight up to his eye he aimed at the back windscreen and at the driver. He did not know if he was able to see through the windscreen or not. He was not able to see to the left or right of the driver.
He was concentrating on the tip of the sight which was on the driver.
At no time when he was looking through the sight did he see Marine B.
When he (<Marine A>) fired the shots he believed Marine B was still on the bonnet or under the car.
He (<Marine A>) was firing at the driver to stop the car. He saw the vehicle slow down, he never saw it stop. He heard <Marine E> order "Stop Firing"...
When he came off sight he noticed Marine B on the left to his front.
At no time did he see Marine B on the sight picture. The first time he saw Marine B was when he came off aim and opened both eyes.”
Evidence of Marine B
"After Corporal <Marine E> nodded in the direction of the car he (Marine B) walked down towards the car park. He thought there was no particular danger at all in relation to the car... His intention was to find out why the driver had driven through the VCP. As he got closer to the driver he (the driver) started hurling abuse. He was swearing. He did not understand what the driver was saying, he had trouble understanding the south Armagh accent. The driver was unsteady on his feet and he (Marine B) formed the impression that he was drunk. He asked him why he had driven through the VCP. He did not understand what the driver replied.
He was aware of Corporal <Marine E> arriving. He (Corporal <Marine E>) appeared over his left shoulder...
At the time that Corporal <Marine E> appeared at his left shoulder he noticed a red car coming along from the direction of Cullyhanna. The red car continued to move past the car park and as soon as it cleared the car park it stopped. There was a passenger in the front passenger seat. Before the car stopped the passenger window was opened and the passenger was shouting abuse towards them.
The passenger got out and he walked up to the car park. He was shouting when he started to walk up towards them. He (Marine B) did not understand what he was saying. The passenger was unsteady on his feet as well. He (Marine B) formed the view that he had been drinking as well. His shouting was abusive. To begin with the passenger directed his abuse at them in general in the car park.
When the red car originally appeared he left Corporal <Marine E>'s side and walked down towards the red car. When the passenger passed him he (Marine B) understood what he was saying. He said "Get the fuck in, and fuck them". This was directed to the driver of the white car.
Thereafter his (Marine B's) attention was focused on the red car. The red car drove off in the Silverbridge direction... He watched the red car until the Spar shop. He (Marine B) would have been facing south... As he watched the red car drive towards Silverbridge he could not see the white car behind him and slightly to his left.
He (Marine B) could hear revving from behind when the red car had gone out of his sight or just before it had gone out of his sight. He did not do anything immediately because the red car had still a little way to go. Then he turned round to his left. He saw the white car. The white car was just in front of him and it was moving towards him. He was not aware of the vehicle moving towards him. He did not expect to see the vehicle moving towards him. The front of the car was closest to him. If he could have stepped out of the way he would have done so. The car was almost on top of him and was moving towards him. He thought he was going to be hit by the car and he put himself down onto the bonnet. The top half of his body was on the bonnet and his feet were still on the ground. His feet did not stay on the ground, he lifted them up. He thought that if his feet stayed on the ground he would be pulled under the car. He put himself onto the bonnet to avoid the car hitting him. He noticed Corporal <Marine E> on the driver's side wing of the car. He was holding the car in the corner, he (Marine B) was not sure how. Corporal <Marine E>'s whole body was in contact with the wing. About the same time as he (Marine B) turned round Corporal <Marine E> came off the wing. After that he saw Corporal <Marine E> smash the window of the car.
When he (Marine B) turned and saw the car it was accelerating. As he went on to the bonnet the car continued to accelerate. He thought he was in the centre of the bonnet. The car accelerated onto the road and his (Marine B's) helmet came off and then he came off. He came off on the passenger's side of the car. The car set off in the Silverbridge direction.
He (Marine B) landed on his back. He hurt his back on landing and his right elbow... He could not say for sure what portion of the road he landed on. He had not travelled that far on the bonnet when he came off.
After he had fallen off he heard shots. He did not know what was being fired at. He sat up after a time... then started looking for his helmet. He got his helmet. His memory was not clear from the moment he came off the vehicle. He was dazed and shocked...
He thought that if he had not lifted his legs up he could be dragged under the car. Before turning to see the car and ending on the bonnet a long time did not elapse. It wasn't seconds, it was about a split second.
Marine B was rigorously cross-examined by Mr Weir as were the <Marine E> and the accused <Marine A>. In the course of his cross-examination Marine B was asked (inter alia) why he had not heard the series of sounds and actions described by Corporal <Marine E> in his evidence, which were the passenger from the red car getting into the driver's seat of the white car, the other man (Mr Fergal Caraher) running and getting into the passenger seat of the white car, the driver revving the white car, <Marine E> moving to the front of the white car and shouting to the driver to stop and to get out of the car, the kangarooing of the white car and the sound of <Marine E>'s feet slipping back three or four metres in the shingle of the car park..."
The judge found the forensic evidence from Marine E's rifle butt and clothing supported his story as to smashing the car window.
In assessing the credibility of the civilian witnesses, he reviewed the manner in which they had given their evidence to the police.
"It may well be that the civilian witnesses did not trust the police to investigate in a completely impartial way the shooting incident involving members of the security forces and two young men from Cullyhanna. It also appears that some time later the civilian witness gave written answers to written questions sent to them by the police. But, notwithstanding this, I am satisfied, from hearing their answers in cross-examination and from watching their demeanour in the witness box, and having regard to the precise and detailed evidence given by police officers as to what happened in Newry police station on 7 January 1991 when the witnesses and Mr Tiernan gave the police the prepared statements and refused to answer questions from the police, that the civilian witnesses gave untruthful answers on oath in the witness box when they said that there was not a pre-arranged plan to give written statements to Mr Tiernan, and that some of them gave untruthful answers when they said that they did not refuse to answer questions to the police. It is quite contrary to common sense to accept that the civilian witnesses all went and gave statements to Mr Tiernan, and that he accompanied them to the police station and told the police that they would answer no questions, without some sort of plan or arrangement between them and, possibly, some other third party or third parties. Therefore, when assessing the truthfulness of the evidence of the civilian witnesses as to what they saw happen in the car park between <Marine E> and Marine B and Mr Fergal Caraher and Mr Miceal Caraher and when the car drove out of the car park, I have to bear in mind that they were prepared to lie in the witness box and did lie in the witness box about the way in which they gave their statements to the police. I also think it is probable that the civilian witnesses gave their statements to the police in this way because they did not want to let slip any piece of information which would help the soldiers or would harm Mr Fergal Caraher or Mr Miceal Caraher. This consideration therefore raises a question mark about their impartiality when they described in the witness box what they saw happen in the car park..."
As regards the significance of the evidence, the Lord Chief Justice found:
"There is no doubt that Mr Fergal Caraher and Mr Miceal Caraher were unarmed. It is also clear that they were not terrorists, and no suggestion was made by the two accused that they believed them to be terrorists. However the evidence given by the two accused clearly raised the defence (although the onus is not on the accused to establish this defence, but the onus is on the crown to disprove it beyond a reasonable doubt) that they fired because they believed that Marine B would be killed or seriously injured if they did not fire..."
He stated the applicable law, inter alia, as follows:
"A number of decisions of the highest courts, the House of Lords, the Privy Council and the Court of Appeal in England, have made it clear that where an accused raises the defence that he killed or injured a person in self-defence or in defence of a third person, the Crown must prove beyond a reasonable doubt that he was not acting in defence of himself or another person or that the force which he used was unreasonable. And these decisions also make it clear that in deciding whether the Crown has proved that the force used was unreasonable beyond doubt the tribunal of fact must have regard not to what actually happened, but to what the accused at the relevant time honestly believed was happening. Moreover the courts have made it clear that the tribunal of fact must assess this, not retrospectively in the calm of the courtroom, but by putting itself in the position of the accused and deciding the question taking account of the situation which the accused was in and of the pressures to which he was subjected and of the time in which he had to act...
In the Attorney-General for Northern Ireland's Reference at 137 E Lord Diplock stated:
'... The form in which the jury would have to ask themselves the question in a trial for an offence against the person in which this defence was raised by the accused would be: Are we satisfied that no reasonable man (a) with knowledge of such facts as were known to the accused or reasonably believed by him to exist (b) in the circumstances and time available to him for reflection (c) could be of opinion that the prevention of the risk of harm to which others might be exposed if the suspect were allowed to escape justified exposing the suspect to the risk of harm to him that might result from the kind of force that the accused contemplated using?...' ”
The Lord Chief Justice concluded:
"The two accused having raised the defence of acting in defence of Marine B, the issue which I have to determine in order to decide the guilt or innocence of each accused is whether I am satisfied beyond a reasonable doubt that the Crown has proved that the firing by the accused was not the use of reasonable force to protect Marine B from death or serious injury by being thrown off the bonnet of the car when it was driving away towards Silverbridge. In the context of this case the issue is whether there is a reasonable possibility that the white Rover car drove off from the car park with Marine B on the bonnet so that the two accused honestly believed that he was being carried away on the bonnet and that they had to fire at the driver of the car to stop the car in order to protect Marine B from death or serious injury by being thrown off the bonnet of the car...
However in a case such as this where there is a complete conflict of evidence as to what happened at the vital time, and where there are grounds for doubting the truthfulness of the evidence of both the prosecution witnesses and the accused and their principal witness, it is important for the court to remind itself of the fundamental principle of the criminal law, which is that an accused person can only be convicted if the court is satisfied of his guilt beyond a reasonable doubt, and, of course, this principle applies to the trial of a soldier just as much as it applies to the trial of any other person.
Therefore, at the end of this case, when I came to look back at, and to weigh and consider, all the evidence, bearing in mind the points made by both Mr Weir and Mr Smith in their closing speeches, I found that I had a reasonable doubt whether the accused were guilty. Stating the same thing in a different way, I considered that there was a reasonable possibility that Marine B was carried away on the bonnet of the white Rover car and that, in the emergency of the moment, there was a reasonable possibility that the two accused fired at the driver because they honestly believed it was necessary to do so to save Marine B from death or serious injury and that in the circumstances as the accused honestly believed them to be there was a reasonable possibility that this constituted reasonable force..."
In reaching that conclusion, the Lord Chief Justice based himself on four factors:
"1. ...<the probability> that the civilian witnesses were deliberately untruthful...
2. The clear scientific evidence of fibres on the nearside bonnet of the white Rover car which supported the proposition that the camouflage uniform of a soldier had been in contact with the nearside bonnet of the car and there were a number of scrapes and smears on the nearside front wing and bonnet of the car. These appeared to be recent and could have originated from clothing or another object moving across the surface of the bonnet and wing...
3. ...<the probability> that Marine B did sustain some injuries in or about the area of the Lite and Easy car park. And if he sustained injuries in that location it appears to be probable that this was due to contact with the car...
4. ...<The probability that> if Marine B did signal to Fergal Caraher to stop as he approached the VCP at the church and Mr Fergal Caraher failed to do so, it is clear that the soldiers did not fire at the white car at that stage just because it ignored a signal to stop at the VCP. If this is so, it seems unlikely that a few minutes later the soldiers would have fired at the car just because Mr Miceal Caraher ignored an order in the car park not to drive off, and without something having happened in the car park quite contrary to the account given by the civilian witnesses. As I have said, it seems unlikely that the soldiers would suddenly have abandoned the restraint which they had previously shown a few minutes before when the car ignored a signal to stop at the VCP.
Accordingly, because I have a reasonable doubt as to the guilt of each accused, I find each of them not guilty on the three counts of the indictment."
High Court proceedings in Northern Ireland for aggravated damages were issued by the applicant against the Ministry of Defence, alleging that her husband Fergal Caraher had been unlawfully killed and claiming, inter alia, negligence in the failure to give any or an adequate warning, a failure to give any or any adequate instruction or training, and causing or permitting the soldiers to act in a violent, dangerous and reckless manner. While the case was provisionally listed for hearing in the June 1997, due to difficulties with the attendance of witnesses it was listed for the first week of October 1997. The date was moved subsequently to 10 November 1997. On 29 and 30 October 1997, however, the applicant's solicitors contacted the Crown Solicitor (acting for the Ministry of Defence) informing him that they wished to amend their statement of claim, require additional discovery of documents and, in the related action brought by the brother of the deceased, served five medical reports. The High Court adjourned the case to enable the Crown Solicitor to have the brother medically examined and to deal with the other matters raised. The case was relisted for hearing on 8 June 1998.
On 5 June 1998, counsel for the personal representatives of the deceased applied to the High Court for an adjournment on the grounds that the solicitors had failed to instruct senior counsel on behalf of the personal representatives. The judge agreed to the adjournment, ordering the solicitors to pay the costs of the application. The case was relisted for 28 September 1998.
On 28 September 1998, the case was settled. The terms of the settlement between the applicant as administratix to the estate of Fergal Caraher and Ministry of Defence were, inter alia:
- that the Ministry of Defence pay the applicant the sum of £50,000 in full and final settlement of all claims on her own behalf and on behalf of the estate and dependants of Fergal Caraher, as well as the applicant's legal costs;
- that the Ministry of Defence made no admission as to any legal liability in respect of the said payment or in respect of the death of the deceased;
- that the applicant and her solicitors should not disclose the terms of the agreement.
B. Relevant domestic law and practice
Section 3 of the Criminal Law Act (Northern Ireland) 1967 provides inter alia:
“1. A person may use such force as is reasonable in the circumstances in the prevention of crime, or in effecting the arrest or assisting in the lawful arrest of offenders or suspected offenders or persons unlawfully at large."
Self-defence or the defence of others is contained within the concept of prevention of crime (see eg. Smith and Hogan on Criminal Law).
The "Yellow Card" issued to soldiers in relation to use of fire-arms provides, inter alia, as follow:
"Instructions for opening fire in Northern Ireland. ...
You may only open fire against a person if he is committing or about to commit an act likely to endanger life and there is no other way to prevent the danger...
The following are some examples of acts where life could be endangered, dependent always upon the circumstances:...
(3) Deliberately driving a vehicle at a person and there is no other way of stopping him...
If you have to open fire you should:
Fire only aimed shots..."
